CIACCIO, Judge.
Defendant Nathaniel Smart was charged and convicted of possession of phencycli-dine. La.R.S. 40:966. He was sentenced to serve five years at hard labor. He appeals his conviction and sentence and asks that we review the record for errors patent on its face.
The facts are as follows:
On July 13, 1987, at approximately 1:15 a.m., Officers Jerome Mosley and Bernard Butler were on routine patrol in a marked police car near the Fisher Housing Project. The officers saw the defendant standing with another man in a courtyard to the project. The defendant threw a clear plastic bag onto the ground when he saw the police car approach. The other man fled. Officer Butler retrieved the plastic bag as Officer Mosley detained the defendant. The bag contained eleven (11) hand rolled cigarettes which the officers believed were marijuana laced with phencyclidine (POP). Tests conducted by criminalist, John Palm confirmed this analysis.
The defendant testified and denied possessing or discarding the plastic bag. Mr. Smart claims he was walking home from work when he was stopped and arrested by the officers.
We have reviewed the record for errors patent and there are none. Accordingly, we affirm the defendant’s conviction and sentence.
AFFIRMED.